Order entered July 16, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00329-CR

                EARNEST DEWAYNE CLAYTON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                     Trial Court Cause No. CR17-2027

                                     ORDER

      Appellant was convicted on April 20, 2021 and filed his notice of appeal on

May 3, 2021. The appellate record was due on June 19, 2021. Although the clerk’s

record was filed, the reporter’s record has not been filed. Court reporter Deborah

Hamon informed the Court by letter dated June 18, 2021 that appellant is not

indigent and no arrangements to pay for the reporter’s record have been made. On

June 21, 2021, we notified appellant and instructed him to provide written

verification that he had paid or made arrangements to pay for the reporter’s record
within ten days of the date of the letter. We cautioned appellant that the failure to

do so would result in the appeal being submitted without a reporter’s record. To

date, appellant has not complied with the Court’s instructions, and he has failed to

otherwise communicate with the Court regarding the appeal.

      Therefore, we ORDER this appeal submitted without a reporter’s record.

See TEX. R. APP. P. 37.3(c). Appellant’s brief is due by August 16, 2021.



                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE